FILED
12/31/2018 1:48 PM          Case   5:19-cv-00009-XR Document 1-3 Filed 01/04/19 Page 1 of 6
Donna Kay McKinney                                  5:19-cv-00009-Attachment 3
Bexar County District Clerk
Accepted By: Alexandra Johnson


                                                 CAUSE NO. 2018CI22008

              HECTOR GONZALES GOMEZ,                             §        IN THE DISTRICT COURT
                  Plaintiff,                                     §
                                                                 §
                                                                 §
              v.                                                 §        224TH JUDICIAL DISTRICT
                                                                 §
                                                                 §
              B&Z LOGISTICS, INC. AND                            §
              JOHN DOE,                                          §
                   Defendants                                    §        BEXAR COUNTY, TEXAS


                   DEFENDANT B&Z LOGISTICS, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S
                               ORIGINAL PETITION, AND JURY DEMAND


              TO THE HONORABLE JUDGE OF SAID COURT:

                      COME NOW Defendant B&Z LOGISTICS, INC. (hereinafter “Defendant”), and files this

              their Original Answer to Plaintiff’s Original Petition, and any subsequent petition, and Jury

              Demand; and in support thereof, would respectfully show the Court as follows:

                                                                I.

                      Defendant generally denies all allegations made by Plaintiff, pursuant to TEX. R. CIV. P.

              92, and will demand strict proof thereof.

                                                               II.

                      For further answer, if such be necessary, Defendant would show that the incident in

              question was proximately caused by negligence on the part of Plaintiff, specifically his failure to

              exercise ordinary care.
          Case 5:19-cv-00009-XR Document 1-3 Filed 01/04/19 Page 2 of 6
                                         5:19-cv-00009-Attachment 3




                                                   III.

        For further answer, if such be necessary, Defendant would show that the accident in

question was caused by a superseding or intervening cause.

                                                   IV.

        For further answer, if such be necessary, Defendant pleads that the acts and/or omissions

of a third party or parties over whom they exercised no control were the sole proximate cause of

the incident in question and Plaintiff’s alleged damages.

                                                    V.

        For further answer, if such be necessary, Defendant reserves the right to show that the

damages alleged by Plaintiff were caused, in whole or in part, by pre-existing and/or subsequently

incurred illnesses, conditions and/or accidents.

                                                   VI.

        For further answer, if such be necessary, Defendant would show that the accident in

question was an unavoidable accident, as that term is defined by Texas law.

                                                   VII.

        For further answer, if such be necessary, Defendant would show that Plaintiff has failed to

mitigate his damages in this case.

                                                  VIII.

        For further answer, if such be necessary, Defendant reserves the right to elect a credit

attributable to any and all settlements reached by the parties in this litigation, including but not

limited to any prior settlements with any other party to this litigation related to the claims made by

Plaintiff related to the incident made the basis of this suit.
            Case 5:19-cv-00009-XR Document 1-3 Filed 01/04/19 Page 3 of 6
                                         5:19-cv-00009-Attachment 3




                                                   IX.

          For further answer, if such be necessary, Defendant hereby reserves the right to submit the

negligence of any and all settling parties, as defined by Chapter 33 of the Texas Civil Practice &

Remedies Code and interpreted by Texas courts.

                                                    X.

          Pleading further, and without waiver of the foregoing, to the extent Plaintiff’s medical

expenses exceed the amount actually paid on their behalf to their medical providers, Defendant

asserts the statutory defense set forth in §41.0105 of the Texas Civil Practice & Remedies Code.

Thus, recovery of medical or healthcare expenses incurred by Plaintiff, if any, is limited to the

amount actually paid or incurred by them or on their behalf.

                                                   XI.

          Defendant invokes §18.091 TEX. CIV. PRAC. & REM. CODE and request that, to the extent

Plaintiff seeks recovery for loss of earnings or loss of earning capacity, the evidence to prove such

loss must be presented in the form of a net loss after reduction for income tax payments or unpaid

tax liability. Defendant further requests the Court instruct the jury as to whether any recovery for

compensatory damages sought by Plaintiff are subject to federal income taxes.

                                                   XII.

          For further answer, Defendant alleges that any claim asserted by Plaintiff for punitive or

exemplary damages is arbitrary, unreasonable, excessive, and in violation of Defendant’s rights to

due process of law and equal protection of the law under the Fifth, Sixth, Eighth, and Fourteenth

Amendments to the U.S. Constitution, and Art. 1, ''13 and 19 of the Texas Constitution, and is thus

barred.
            Case 5:19-cv-00009-XR Document 1-3 Filed 01/04/19 Page 4 of 6
                                         5:19-cv-00009-Attachment 3




                                                  XIII.

       For further answer, Defendant pleads the exemplary damage limitation contained in

'41.008 TEX. CIV. PRAC. & REM. CODE, if same be necessary.

                                                  XIV.

       For further answer, Defendant alleges that the granting of relief to Plaintiff for punitive or

exemplary damages would be in violation of Defendant’s constitutional rights to due process of

law and equal protection under the law under the Fifth, Sixth, Eighth, and Fourteenth Amendments

to the U.S. Constitution and Art. 1, ''13 and 19 of the Texas Constitution in that:

       a.         Punitive damages are penal in nature and tend to mount to the imposition of a
                  criminal fine;

       b.         The guidelines, standards and/or instructions for the imposition of punitive
                  damages are vague, indefinite, uncertain and set no limit on the damages which can
                  be awarded, and furthermore, do not apprize defendants of the conduct that will
                  subject them to criminal penalties;

       c.         Punitive damages expose defendants to multiple punishments and fines for the same
                  act; and

       d.         Punitive damages discriminate against defendants on the basis of wealth, in that
                  different amounts can be awarded against different defendants for the same act, but
                  who differ only in material wealth.

                                                   XV.

       Further, Defendant would show that the allowance of multiple punitive damage claims for

one occurrence, event, or accident is violative of the Constitutions of the United States and the

State of Texas.

                                                  XVI.

       Further, Defendant would show that the assessment of punitive damages, a remedy that is

essentially criminal in nature, without the safeguards greater than those afforded by the Texas

Rules of Civil Procedure in law, constitutes infliction of criminal penalty without safeguards
          Case 5:19-cv-00009-XR Document 1-3 Filed 01/04/19 Page 5 of 6
                                       5:19-cv-00009-Attachment 3




guaranteed by the Fifth, Sixth, Eighth, and Fourteenth Amendments of the Constitution of the

United States.

                                                XVII.

       Defendant reserves the right to amend its answer following further discovery in this cause

and as allowed by Texas law.

                                               XVIII.

       Defendant hereby requests trial by jury of this cause.

       WHEREFORE, PREMISES CONSIDERED, Defendant B&Z LOGISTICS, INC. prays

that judgment be rendered; that Plaintiff takes nothing on all claims asserted against Defendant;

that Defendant be awarded all costs and expenses incurred herein; and for such other and further

relief, both legal and equitable, to which Defendant may be justly entitled.

                                               Respectfully submitted,

                                               LOPEZ LAW GROUP PLLC



                                               By:
                                                     BRIAN C. LOPEZ
                                                     State Bar No. 24029693
                                                     brian@lopezlit.com
                                                     ELISE MORNEAU
                                                     State Bar No. 24082188
                                                     elise@lopezlit.com
                                                     1502 Augusta Drive, Suite 450
                                                     Houston, Texas 77057
                                                     Phone: 713/275-9707
                                                     Fax: 713/275-9722

                                               ATTORNEYS FOR DEFENDANT
                                               B&Z LOGISTICS, INC.
         Case 5:19-cv-00009-XR Document 1-3 Filed 01/04/19 Page 6 of 6
                                     5:19-cv-00009-Attachment 3




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been served
pursuant to the Texas Rules of Civil Procedure on this the 31st day of December, 2018, upon the
following parties and counsel of record:

       Robert O. Fischel
       DAVIS LAW FIRM
       10500 Heritage Blvd., Suite 102
       San Antonio, Texas 78216
       Phone: 210-444-4444
       Fax: 210-870-1583
       robertf@davislaw.com
       Attorney for Plaintiff




                                             BRIAN C. LOPEZ
